37 So. 3d 967 (2010)
Thomas G. COLLINS, Appellant,
v.
DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION, CONSTRUCTION INDUSTRY LICENSING BOARD, Appellee.
Nos. 1D09-4561, 1D09-4562.
District Court of Appeal of Florida, First District.
June 21, 2010.
Gail Scott Hill, Tallahassee, for Appellant.
Garnett W. Chisenhall, Chief Appellate Counsel, Department of Business & Professional Regulation, Tallahassee, for Appellee.
PER CURIAM.
We affirm the final orders in both cases in all respects, except that we remand for correction of two scrivener's errors. First, both final orders should be corrected to indicate that the suspension applies to both of the appellant's licenses, not just one. Second, as to the final order in case number 1D09-4561, the Department concedes *968 error as to the requirement that the appellant complete additional continuing education hours. Therefore, that requirement shall be stricken from the final order in case number 1D09-4561.
WOLF, BENTON, and PADOVANO, JJ., concur.